DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “memory” recited in both claims 13 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 13-20 are objected to because of the following informalities:  

13. (Currently Amended) A wireless communications apparatus comprising a processor and a memory, wherein the processor is configured to read code from the memory and implement a method, the method comprising:
transmitting, by a terminal, a first spread signal that is generated by spreading a first group of N data symbols using a first set of N sequences,
wherein N is a symbol-group length, wherein each of the first set of N sequences is from an orthogonal spreading sequence set that comprises L sequences, wherein L is a spreading length, and wherein each of the L sequences is of length L.

19. (Currently Amended) A wireless communications apparatus comprising a processor and a memory, wherein the processor is configured to read code from the memory and implement a method, the method comprising:
transmitting, by a network node, an indication of a first set of N sequences, wherein each of the first set of N sequences is from an orthogonal spreading sequence set that comprises L sequences, wherein L is a spreading length, wherein N is a symbol-group length, and wherein each of the L sequences is of length L;
receiving, 
receiving, 

Claims 14-18 all depend from claim 13, therefore they are also objected.
Claim 20 depends from claim 19, therefore it is also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 depends from claim 8, the transmitting step recited in claim 9 is vague and indefinite because it is unclear whether the transmitting step is performed by the network node, the first terminal, or the second terminal as recited in claim 8. 
The sequence element “Si,j” listed in the table of both claims 12 and 20 is vague and indefinite because j and k are listed in the column and row, not i and j as recited in the table of claim 10. Further, “k” is undefined to define the meaning of “k”.
The preamble of both claims 13 and 19 recites “[A] wireless communications apparatus comprising a processor and a memory, wherein the processor is configured to read code from the memory and implement a method, comprising:” however, it is unclear whether the claims are apparatus claims or method claims. If the claims are method claims, the claims merely recite used without any active, positive steps delimiting how these use are actually practice.  Without reciting any practice, positive steps, claims do not achieve the purpose of a method. See the proposed amendments in the claim objections stated above.
Claims 14-18 all depend from claim 13, therefore they are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8, 13, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)/(2) as being anticipated by Wu et al. (US 2018/0077685 A1), hereinafter “Wu”.
Regarding claim 1, Wu discloses a method for wireless communication (par. [0068], where the generation of a multiple access (MA) signal is a method for wireless communication), comprising: transmitting, by a terminal (pars. [0111] and [0159], regarding uplink transmission where the user equipment (UE) is a terminal), a first spread signal that is generated by spreading a first group of N data symbols using a first set of N sequences, wherein N is a symbol-group length (par. [0070], last three sentences, par. [0074], regarding the transmission of a MA signal obtained by spreading groups of symbols, par. [0087], and Fig. 2, for an example with N=2 BPSK symbols in a group and where the matrix of par. [0087] defines 2 sequences), wherein each of the first set of N sequences is from an orthogonal spreading sequence set that comprises L sequences, wherein L is a spreading length, and wherein each of the L sequences is of length L (par. [0087], Fig. 2, regarding the case of L=2 orthogonal sequences [1; 1] and [1; -1] of length L=2, corresponding to the two columns of the spreading matrix defined in par. [0087] and Fig. 2).
Regarding claim 13, the preamble recites “a wireless communications apparatus comprising a processor and a memory, wherein the processor is configured to read code from the memory and implement a method, comprising” the same limitations as recited in the steps of claim 1. The wireless communications apparatus shown in Figure 33, 34, or 35 comprising a processor (3310) and a memory (storage device 3320) configured to perform the functions for the similar reasons described in claim 1 above.
Regarding claims 4 and 16, wherein the L sequences correspond to rows of an LxL Hadamard matrix (par. [0087] and Fig. 2, which uses a Hadamard 2x2 matrix).
Regarding claims 6 and 18, wherein each of the L sequences is a cyclically shifted version of a length-L constant amplitude zero autocorrelation (CAZAC) sequence (the cyclically shifted CAZAC sequences defined claims represent a common general knowledge in the related art of spreading sequences for CDMA systems, par. [0097] and Fig. 4, which inherently defines the component spreading matrix based on spreading in CDMA systems).
Regarding claim 8, Wu discloses a method for wireless communication (par. [0068], where the generation of a multiple access (MA) signal is a method for wireless communication), comprising: Wu discloses a method for wireless communication (par. [0068], where the generation of a multiple access (MA) signal is a method for wireless communication), comprising: transmitting, by a network node, an indication of a first set of N sequences (par. [0110], defining explicit signaling of the component matrix, where the columns of the matrix correspond to a first set of N sequences), wherein each of the first set of N sequences is from an orthogonal spreading sequence set that comprises L sequences, wherein L is a spreading length, wherein N is a symbol-group length, and wherein each of the L sequences is of length L (par. [0087], Fig. 2, regarding the case of N=2 symbol group length, L=2 orthogonal sequences [1; 1] and [1; -1] of length L=2, corresponding to the two columns of the spreading matrix defined in par. [0087] and Fig. 2); receiving, over a time and frequency resource and from a first terminal, a first spread signal comprising a first group of N data symbols spread using the first set of N sequences; and receiving, over the time and frequency resource and from a second terminal, a second spread signal comprising a second group of N data symbols spread using a second set of N sequences (implicit features from pars. [0108], [0110], [0115], and [0212], and Fig. 25, "case 4" as the uplink MA in the system implies at least two UEs sending on the same time and frequency resources, and as the UE specific component matrices of Fig. 25, "case 4" imply using two sets of N sequences by the two UEs in MA transmission to the network. Note that in "case 4" of D1, Fig. 25, N corresponds to the spreading length and L corresponds to the number of symbols in a group, i.e. the number of used sequences at a UE). Also see paragraphs [0003] and [0055], regarding the sharing of the time and frequency transmission resources, and note that the resource elements, REs, in Fig. 2 are time and frequency resources.
Regarding claim 19, the preamble recites “a wireless communications apparatus comprising a processor and a memory, wherein the processor is configured to read code from the memory and implement a method, comprising” the same limitations as recited in the steps of claim 8. The wireless communications apparatus shown in Figure 33, 34, or 35 comprising a processor (3310) and a memory (storage device 3320) configured to perform the functions for the similar reasons described in claim 8 above.

Allowable Subject Matter
Claims 2-3, 5, 7, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 12, 14-15, 17, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited in the PTO-892 all relate to spreading of data symbols with a set of sequences used in wireless transmission circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Young T. Tse/Primary Examiner, Art Unit 2632